 1   Ashwin Ladva, Esq. (SB# 206140)
     LADVA LAW FIRM
 2   530 Jackson Street, Second Floor
     San Francisco, CA 94133
 3   (415) 296-8844
     (415) 296-8847 (fax)
 4
     Attorney for Plaintiff
 5   Luz Betty Ruiz Outten

 6   SEYFARTH SHAW LLP
     Nick C. Geannacopulos (SBN 114822)
 7   ngeannacopulos@seyfarth.com
     Nicole Baarts (SBN 226733)
 8   nbaarts@seyfarth.com
     Suzanna Yeghiazarians (SBN 229155)
 9   syeghiazarians@seyfarth.com
     560 Mission Street, 31st Floor
10   San Francisco, California 94105
     Telephone:     (415) 397-2823
11   Facsimile:     (415) 397-8549

12   Attorneys for Defendant
     SBM SITE SERVICES LLC
13

14                                    UNITED STATES DISTRICT COURT

15                                   EASTERN DISTRICT OF CALIFORNIA

16
     LUZ BETTY RUIZ OUTTEN,                                   No. 2:17-cv-01258-MCE-DB
17
                        Plaintiff,                            STIPULATED PROTECTIVE ORDER
18
            v.
19
     SBM SITE SERVICES LLC, and DOES 1 to 25,
20
                        Defendant.
21

22

23          IT IS HEREBY STIPULATED by and between Defendant SBM Site Services LLC

24   (“Defendant”) and Plaintiff Luz Betty Ruiz Outten (“Plaintiff”) (collectively the “Parties”), through their

25   attorneys of record, that a Protective Order (“Order” or “Stipulated Protective Order”) may be entered

26   by the Court in the above-captioned action as follows:

27

28


                        STIPULATED PROTECTIVE ORDER CASE NO. 2:17-CV-01258-MCE-DB
 1   I.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of confidential,

 3   proprietary, or private information for which special protection from public disclosure and from use for

 4   any purpose other than prosecuting this litigation may be warranted. Accordingly, the Parties hereby

 5   stipulate to and petition the court to enter the following Stipulated Protective Order. The Parties

 6   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

 7   discovery and that the protection it affords from public disclosure and use extends only to the limited

 8   information or items that are entitled to confidential treatment under the applicable legal principles. The

 9   Parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order

10   does not entitle them to file confidential information under seal; Civil Local Rule 140, 141, and 141.1

11   sets forth the procedures that must be followed and the standards that will be applied when a party seeks

12   permission from the court to file material under seal.

13   II.     DEFINITIONS

14            2.1    Challenging Party: a Party or Non-Party that challenges the designation of information

15   or items under this Order.

16            2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is
     generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
17
     of Civil Procedure 26(c), including but not limited to:
18
              (a) Contain financial or other proprietary information that is held confidential by a party;
19
              (b) Include an individual’s address, telephone number, social security number, driver's
20
              license number, bank account numbers, or other private information that a party to this
21
              litigation treats as confidential;
22
              (c) Contain medical records or other personal health care information, even if said health care
23
              information is produced by a third party pursuant to stipulation or subpoena, including mental,
24
              psychiatric, and psychological health records of Plaintiff;
25            (d) Contain information that otherwise qualifies for protection as confidential pursuant
26            to standards developed under applicable law.
27            2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as
28   their support staff).

                                                           2
                         STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1            2.4      Designating Party: a Party or Non-Party that designates information or items that it

 2   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

 3            2.5      Disclosure or Discovery Material: all items or information, regardless of the medium or

 4   manner in which it is generated, stored, or maintained (including, among other things, testimony,

 5   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery
     in this matter.
 6
             2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the
 7
     litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant
 8
     in this action.
 9
             2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel
10
     does not include Outside Counsel of Record or any other outside counsel.
11
             2.8       Non-Party: any natural person, partnership, corporation, association, or other legal
12
     entity not named as a Party to this action.
13
             2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action
14
     but are retained to represent or advise a party to this action and have appeared in this action on
15
     behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
16
             2.10      Party: any party to this action, including all of its officers, directors, employees,
17
     consultants, retained experts, and Outside Counsel of Record (and their support staffs).
18
             2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery
19
     Material in this action.
20           2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,
21   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
22   storing, or retrieving data in any form or medium) and their employees and subcontractors.
23           2.13      Protected Material: any Disclosure or Discovery Material that is designated as
24   “CONFIDENTIAL.”

25           2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a

26   Producing Party.

27   III.    SCOPE

28           The protections conferred by this Stipulation and Order cover not only Protected Material (as


                                                              3
                          STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

 2   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

 3   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

 4   conferred by this Stipulation and Order do not cover the following information: (a) any information that

 5   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public

 6   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of this

 7   Order, including becoming part of the public record through trial or otherwise; and (b) any information

 8   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

 9   disclosure from a source who obtained the information lawfully and under no obligation of confidentiality

10   to the Designating Party. Any use of Protected Material at trial shall be governed by a separate agreement

11   or order.

12   IV.      DURATION
13            Even after final disposition of this litigation, the confidentiality obligations imposed by this Order

14   shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

15   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

16   action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

17   appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any

18   motions or applications for extension of time pursuant to applicable law.

19   V.       DESIGNATING PROTECTED MATERIAL
20            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
21   Party that designates information or items for protection under this Order must take care to limit any such

22   designation to specific material that qualifies under the appropriate standards. The Designating Party

23   must designate for protection only those parts of material, documents, items, or oral or written

24   communications that qualify – so that other portions of the material, documents, items, or

25   communications for which protection is not warranted are not swept unjustifiably within the ambit of this

26   Order.
27            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

28   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or

                                                            4
                         STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1   retard the case development process or to impose unnecessary expenses and burdens on other parties)

 2   expose the Designating Party to sanctions.

 3          If it comes to a Designating Party’s attention that information or items that it designated for

 4   protection do not qualify for protection, that Designating Party must promptly notify all other Parties that

 5   it is withdrawing the mistaken designation.

 6          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

 7   second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

 8   Material that qualifies for protection under this Order must be clearly so designated before the material is

 9   disclosed or produced.

10          Designation in conformity with this Order requires:

11          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

12          transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

13          legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

14          portions of the material on a page qualifies for protection, the Producing Party also must clearly

15          identify the protected portion(s) (e.g., by making appropriate markings in the margins). A Party or

16          Non-Party that makes original documents or materials available for inspection need not designate

17          them for protection until after the inspecting Party has indicated which material it would like

18          copied and produced. During the inspection and before the designation, all of the material made

19          available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

20          identified the documents it wants copied and produced, the Producing Party must determine
21          which documents, or portions thereof, qualify for protection under this Order. Then, before

22          producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”

23          legend to each page that contains Protected Material. If only a portion or portions of the material

24          on a page qualifies for protection, the Producing Party also must clearly identify the protected

25          portion(s) (e.g., by making appropriate markings in the margins).

26          (b)     for testimony given in deposition or in other pretrial or trial proceedings, (1) that the
27          Designating Party identify on the record, before the close of the deposition, hearing, or other

28          proceeding, all protected testimony; and/or (2) within a reasonable time after the Designating

                                                           5
                        STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1           Party receives the transcript of the deposition, hearing or other proceeding. The Designating

 2           Party shall give the other Party notice if they reasonably expect a deposition, hearing or other

 3           proceeding to include Protected Material. The use of a document as an exhibit at deposition,

 4           hearing or other proceeding shall not in any way affect its designation as Confidential.

 5           Transcripts containing Protected Material shall have an obvious legend on the title page that the

 6           transcript contains Protected Material, and the title page shall be followed by a list of all pages

 7           (including line numbers as appropriate) that have been designated as Protected Material and the

 8           level of protection being asserted by the Designating Party. The Designating Party shall inform

 9           the court reporter of these requirements.

10           (c)      for information produced in some form other than documentary and for any other tangible

11           items, that the Producing Party affix in a prominent place on the exterior of the container or

12           containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

13           portion or portions of the information or item warrant protection, the Producing Party, to the

14           extent practicable, shall identify the protected portion(s).

15           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

16   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

17   protection under this Order for such material. Upon timely correction of a designation, the Receiving

18   Party must make reasonable efforts to assure that the material is treated in accordance with the provisions

19   of this Order.

20   VI.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
21           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

22   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

23   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

24   significant disruption or delay of the litigation, a Party does not waive its right to challenge a

25   confidentiality designation by electing not to mount a challenge promptly after the original designation is

26   disclosed.
27           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

28   providing written notice of each designation it is challenging and describing the basis for each challenge.

                                                            6
                         STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

 2   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

 3   Order. The Parties shall attempt to resolve each challenge in good faith and must begin the process by

 4   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within

 5   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its

 6   belief that the confidentiality designation was not proper and must give the Designating Party an

 7   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

 8   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed

 9   to the next stage of the challenge process only if it has engaged in this meet and confer process first or

10   establishes that the Designating Party is unwilling to participate in the meet and confer process in a

11   timely manner.

12          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

13   the Designating Party shall file and serve a motion to retain confidentiality under and in compliance with

14   Civil Local Rule 140, 141, and 141.1 within 21 days of the initial notice of challenge or within 14 days of

15   the Parties agreeing that the meet and confer process will not resolve their dispute, whichever is earlier.

16   Each such motion must be accompanied by a competent declaration affirming that the movant has

17   complied with the meet and confer requirements imposed in the preceding paragraph. Failure by the

18   Designating Party to make such a motion including the required declaration within 21 days (or 14 days, if

19   applicable) shall automatically waive the confidentiality designation for each challenged designation.

20          In addition, the Challenging Party may file a motion challenging a confidentiality designation at
21   any time if there is good cause for doing so, including a challenge to the designation of a deposition

22   transcript or any portions thereof. Any motion brought pursuant to this provision must be accompanied

23   by a competent declaration affirming that the movant has complied with the meet and confer

24   requirements imposed by the preceding paragraph. The burden of persuasion in any such challenge

25   proceeding shall be on the Designating Party. Frivolous challenges, and those made for an improper

26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose the
27   Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality designation

28   by failing to file a motion to retain confidentiality as described above, all Parties shall continue to afford

                                                            7
                        STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1   the material in question the level of protection to which it is entitled under the Producing Party’s

 2   designation until the court rules on the challenge.

 3   VII.   ACCESS TO AND USE OF PROTECTED MATERIAL
 4          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 5   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 6   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

 7   categories of persons and under the conditions described in this Order. When the litigation has been

 8   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 9   DISPOSITION).

10          Protected Material must be stored and maintained by a Receiving Party at a location and in a

11   secure manner that ensures that access is limited to the persons authorized under this Order.

12          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

13   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

14   item designated “CONFIDENTIAL” only to:

15          (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

16          said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

17          this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

18          attached hereto as Exhibit A;

19          (b)     the officers, directors, and employees (including House Counsel) of the Receiving Party to

20          whom disclosure is reasonably necessary for this litigation and who have signed the
21          “Acknowledgment and Agreement to Be Bound” (Exhibit A);

22          (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

23          necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

24          Bound” (Exhibit A);

25          (d)     the court and its personnel;

26          (e)     court reporters and their staff, professional jury or trial consultants, mock jurors, and
27          Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

28          signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                           8
                        STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1          (f)    during their depositions, witnesses in the action to whom disclosure is reasonably

 2          necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

 3          unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 4          deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 5          bound by the court reporter and may not be disclosed to anyone except as permitted under this

 6          Stipulated Protective Order.

 7          (g)    the author or recipient of a document containing the information or a custodian or other

 8          person who otherwise possessed or knew the information.

 9   VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
           LITIGATION
10
            If a Party is served with a subpoena or a court order issued in other litigation that compels
11
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:
12
            (a)    promptly notify in writing the Designating Party. Such notification shall include a copy of
13
            the subpoena or court order;
14
            (b)    promptly notify in writing the party who caused the subpoena or order to issue in the other
15
            litigation that some or all of the material covered by the subpoena or order is subject to this
16
            Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
17
            (c)    cooperate with respect to all reasonable procedures sought to be pursued by the
18
            Designating Party whose Protected Material may be affected.
19
            If the Designating Party timely seeks a protective order, the Party served with the subpoena or
20
            court order shall not produce any information designated in this action as “CONFIDENTIAL”
21
            before a determination by the court from which the subpoena or order issued, unless the Party has
22
            obtained the Designating Party’s permission. The Designating Party shall bear the burden and
23
            expense of seeking protection in that court of its confidential material – and nothing in these
24
            provisions should be construed as authorizing or encouraging a Receiving Party in this action to
25
            disobey a lawful directive from another court.
26
     IX.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
27          LITIGATION
28          (a)    The terms of this Order are applicable to information produced by a Non-Party in this

                                                          9
                       STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1          action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

 2          connection with this litigation is protected by the remedies and relief provided by this Order.

 3          Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

 4          additional protections.

 5          (b)      In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

 6          confidential information in its possession, and the Party is subject to an agreement with the Non-

 7          Party not to produce the Non-Party’s confidential information, then the Party shall:

 8                   (1)      promptly notify in writing the Requesting Party and the Non-Party that some or all

 9          of the information requested is subject to a confidentiality agreement with a Non-Party;

10                   (2)      promptly provide the Non-Party with a copy of the Stipulated Protective Order in

11          this litigation, the relevant discovery request(s), and a reasonably specific description of the

12          information requested; and

13                   (3)      make the information requested available for inspection by the Non-Party.

14          (c)      If the Non-Party fails to object or seek a protective order from this court within 14 days of

15          receiving the notice and accompanying information, the Receiving Party may produce the Non-

16          Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

17          a protective order, the Receiving Party shall not produce any information in its possession or

18          control that is subject to the confidentiality agreement with the Non-Party before a determination

19          by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and

20          expense of seeking protection in this court of its Protected Material.
21   X.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

23   to any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving

24   Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

25   use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

26   persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request such
27   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto

28   as Exhibit A.

                                                           10
                           STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1   XI.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
 2
            When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
 3
     material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are
 4
     those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 5
     whatever procedure may be established in an e-discovery order that provides for production without prior
 6
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the Parties reach an
 7
     agreement on the effect of disclosure of a communication or information covered by the attorney-client
 8
     privilege or work product protection, the Parties may incorporate their agreement in the stipulated
 9
     protective order submitted to the court.
10
     XII.   MISCELLANEOUS
11
            12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
12
     modification by the court in the future.
13
            12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
14
     Party waives any right it otherwise would have to object to disclosing or producing any information or
15
     item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right
16
     to object on any ground to use in evidence of any of the material covered by this Protective Order.
17
            12.3    Filing Protected Material. Without written permission from the Designating Party or a
18
     court order secured after appropriate notice to all interested persons, a Party may not file in the public
19
     record in this action any Protected Material. A Party that seeks to file under seal any Protected Material
20
     must comply with Civil Local Rule 140, 141, and 141.1. Protected Material may only be filed under seal
21
     pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant to
22
     Civil Local Rule 140, 141, and 141.1, a sealing order will issue only upon a request establishing that the
23
     Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to protection
24
     under the law. If a Receiving Party's request to file Protected Material under seal pursuant to Civil Local
25
     Rule 140, 141, and 141.1 is denied by the court, then the Receiving Party may file the information in the
26
     public record pursuant to Civil Local Rule 140, 141, and 141.1 unless otherwise instructed by the court.
27

28

                                                           11
                        STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1   XIII. FINAL DISPOSITION

 2          Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving

 3   Party must return all Protected Material to the Producing Party or destroy such material. As used in this

 4   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

 5   other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

 6   returned or destroyed, the Receiving Party must submit a written certification to the Producing Party

 7   (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

 8   (by category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms

 9   that the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

10   format reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel

11   are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

12   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

13   product, and consultant and expert work product, even if such materials contain Protected Material. Any

14   such archival copies that contain or constitute Protected Material remain subject to this Protective Order

15   as set forth in Section 4 (DURATION).

16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

17                                                              Respectfully submitted,

18    DATED: March 11, 2019                                     SEYFARTH SHAW LLP

19
                                                                By:     /S/ Nicole Baarts
20                                                                    Nick C. Geannacopulos
                                                                      Nicole Baarts
21                                                                    Suzanna Yeghiazarians
                                                                      Attorneys for Defendant
22                                                                    SBM Site Services LLC
23    DATED: March 11, 2019                                     LADVA LAW FIRM
24
                                                                By:      /S/ Jacqueline K. Oh
25                                                                    Ashwin Ladva, Esq.
                                                                      Jacqueline K. Oh, Esq.
26                                                                    Attorneys for Plaintiff
                                                                      Luz Betty Ruiz Outten
27

28

                                                           12
                        STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1                                                      ORDER

 2           Pursuant to the parties’ stipulation, IT IS SO ORDERED.

 3           IT IS FURTHER ORDERED THAT:

 4           1. Requests to seal documents shall be made by motion before the same judge who will decide

 5   the matter related to that request to seal.

 6           2. The designation of documents (including transcripts of testimony) as confidential pursuant to

 7   this order does not automatically entitle the parties to file such a document with the court under seal.

 8   Parties are advised that any request to seal documents in this district is governed by Local Rule 141. In

 9   brief, Local Rule 141 provides that documents may only be sealed by a written order of the court after a

10   specific request to seal has been made. L.R. 141(a). However, a mere request to seal is not enough

11   under the local rules. In particular, Local Rule 141(b) requires that “[t]he ‘Request to Seal Documents’

12   shall set forth the statutory or other authority for sealing, the requested duration, the identity, by name or

13   category, of persons to be permitted access to the document, and all relevant information.” L.R. 141(b).

14           3. A request to seal material must normally meet the high threshold of showing that “compelling

15   reasons” support secrecy; however, where the material is, at most, “tangentially related” to the merits of

16   a case, the request to seal may be granted on a showing of “good cause.” Ctr. for Auto Safety v.

17   Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana v. City and County of

18   Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

19           4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of certain

20   documents, at any court hearing or trial – such determinations will only be made by the court at the
21   hearing or trial, or upon an appropriate motion.

22           5. With respect to motions regarding any disputes concerning this protective order which the

23   parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule 251.

24   Absent a showing of good cause, the court will not hear discovery disputes on an ex parte basis or on

25   shortened time.

26           6. The parties may not modify the terms of this Protective Order without the court’s approval. If
27   the parties agree to a potential modification, they shall submit a stipulation and proposed order for the

28   court’s consideration.

                                                          13
                         STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1           7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of the

 2   terms of this Protective Order after the action is terminated.

 3           8. Any provision in the parties’ stipulation that is in conflict with anything in this order is hereby

 4   DISAPPROVED.

 5   Dated: March 18, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20   DLB:6
     DB\orders\orders.civil\outten1258.stip.prot.ord
21

22

23

24

25

26
27

28

                                                          14
                           STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
 1
                                              EXHIBIT A
 2                             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _______________________ [print or type full name], of ________________ [print or type
 4   full address], declare under penalty of perjury that I have read in its entirety and understand the
 5   Stipulated Protective Order that was issued by the United States District Court for the Eastern District

 6   of California on [date] __________ in the case of Luz Betty Ruiz Outten v. SBM Site Services LLC,

 7   U.S.D.C. Eastern District of California; Case No. 2:17-cv-01258-MCE-GGH. I agree to comply with

 8   and to be bound by all the terms of this Stipulated Protective Order and I understand and

 9   acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of
     contempt. I solemnly promise that I will not disclose in any manner any information or item that is
10
     subject to this Stipulated Protective Order to any person or entity except in strict compliance with the
11
     provisions of this Order.
12
              I further agree to submit to the jurisdiction of the United States District Court for the Eastern
13
     District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if
14
     such enforcement proceedings occur after termination of this action.
15
     I hereby appoint __________________________ [print or type full name] of
16
     ________________________________________ [print or type full address and telephone number]
17
     as my California agent for service of process in connection with this action or any proceedings
18
     related to enforcement of this Stipulated Protective Order.
19
     Date: ______________________________________
20
     City and State where sworn and signed: _________________________________
21
     Printed name: _______________________________
22
     Signature: __________________________________
23
     55561977v.1 / 036456-000194
24

25

26
27

28

                                                           15
                             STIPULATED PROTECTIVE ORDER / CASE NO. 2:17-CV-01258-MCE-DB
